Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for producing a thin-film solar cell, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 25th, 2021.
Applicant’s election without traverse of claims 1-16 in the reply filed on February 25th, 2021 is acknowledged.

Claim Objections
Claim 16 is objected to because of the following informalities.

Regarding Claim 16, Applicant recites, “high-band gap cell, a mid band-gap cell, and a low-band gap cell”.  The Examiner respectfully requests that the hyphenation be consistent between these terms. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 1, Applicant recites, inter alia, “with improved efficiency”.  It is unclear what constitutes “improved efficiency”.  Appropriate action is required.

	Regarding Claim 1, Applicant recites, inter alia¸ “semiconducting/absorber”.  It is unclear if this layer is either semiconducting or absorbing, or semiconducting and absorbing.  Appropriate action is required.

	Regarding Claim 5, Applicant recites, inter alia, “where the at least one additional oxide layer is passivated onto the back-surface of the semiconducting/absorber layer”.  Applicant has already recited that the additional oxide layer is present on the frost-surface of the semiconducting absorber layer rendering the scope of this limitation unclear.  Appropriate action is required.

	Regarding Claim 14, Applicant recites, inter alia, “a plurality of oxide layers”.  It is unclear if these are the same oxide layers already recited or new elements being introduced.  Appropriate action is required.

	Regarding Claim 16, Applicant recites, “wherein the plurality of oxide layers produce a high band-gap cell, a mid band-gap cell, and a low band-gap cell”.  How can a photovoltaic device be produced from only oxide layers?  Appropriate action is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng (US 2015/0287843 A1).

	In view of Claim 1, Cheng discloses a thin-film solar cell with improved efficiency (Figure 3), the thin-film solar cell comprising:
a semiconducting/absorber layer (Figure 3, #140 & Paragraph 0044);
at least one p+ layer (Figure 3, #130 & Paragraph 0018); and
one or more oxide layers passivated onto at least one surface of the semiconducting/absorber layer (Figure 3, #145 & Paragraph 0026);
wherein the thin-film solar cell exhibits an efficiency of at least 10% (Paragraph 0051).
in further regards to this limitation, Cheng discloses the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “an efficiency of at least 10%”.  See MPEP 2112.01 I.

In view of Claim 2, Cheng is relied upon for the reasons given above in addressing Claim 1.  Cheng discloses that the at least one oxide layer is passivated onto the front surface of the semiconducting/absorber layer (Figure 3, #140) and that this layer is formed from Al2O3 (Figure 3, #145 & Paragraph 0045).

	In view of Claim 3, Cheng is relied upon for the reasons given above in addressing Claim 2.  Cheng teaches that at least one oxide layer on the front-surface of the semiconducting/absorber layer is 0.1 to 10 nm (Paragraph 0046).

	In view of Claim 9, Cheng is relied upon for the reasons given above in addressing Claim 1.  Cheng teaches the at least one oxide layer is formed from Al2O3 (Paragraph 0045).


Claims 1-10, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goyal (US 2008/0230779 A1).

In view of Claim 1, Goyal discloses a thin-film solar cell with improved efficiency (Figure 6), the thin-film comprising:
a semiconducting/absorber layer (Figure 6, Cell 2);
at least one p+ layer (Figure 6, Cell 1 has a p+ layer); and
one or more oxide layers passivated onto at least one surface of the semiconducting absorber layer (Figure 20 – Al2O3 can be present between Cells 1-3 & Paragraph 0065);
wherein the thin-film solar cells exhibits an efficiency of at least 10% (Paragraph 0039).

In view of Claim 2, Goyal is relied upon for the reasons given above in addressing Claim 1.  Goyal discloses at least one of the oxide layers is passivated onto the front-surface of the semiconducting/absorber layer (Figure 6 – Cell 3 can be grown upon the Al2O3 layer, this layer is considered to be on the front-surface of the semiconducting/absorber layer), wherein the at least one oxide layer on the front-surface of the semiconducting/absorber layer is from Al2O3 (Figure 20).

	In view of Claim 3, Goyal is relied upon for the reasons given above in addressing Claim 2.  Goyal discloses that the at least one oxide layer on the front-surface of the semiconducting/absorber layer is 10-75 nm (Paragraph 0109).

	In view of Claim 4, Goyal is relied upon for the reasons given above in addressing Claim 2.  Goyal teaches the thin-film solar cell comprises at least one additional oxide layer in addition to the at least one oxide layer on the front-surface of the semiconducting/absorber layer (Figure 6, Cells 1 & 3 comprises these layers).

	In view of Claim 5, Goyal is relied upon for the reasons given above in addressing Claim 4.  Goyal teaches that the at least one additional oxide layer is passivated onto the back-surface of the semiconducting/absorber layer (Figure 6, Cell 2 & See Figure 20 – semiconducting/absorber layer is grown on top of the oxide layer).

	In view of Claim 6, Goyal is relied upon for the reasons given above in addressing Claim 6.  Goyal teaches that the at least one oxide layer on the back surface of the semiconducting/absorber layer is 10-75 nm (Paragraph 0109).

	In view of Claim 7, Goyal is relied upon for the reasons given above in addressing Claim 6.  Goyal teaches that the at least one oxide layer on the back-surface of the semiconducting/absorber layer is Al2O3 (Figure 20).

	In view of Claim 8, Goyal is relied upon for the reasons given above in addressing Claim 1.  Goyal teaches that the semiconducting/absorber layer is formed from a material comprising CdTe (Paragraph 0014 & 0078).

	In view of Claim 9, Goyal is relied upon for the reasons given above in addressing Claim 1.  Goyal teaches the at least one oxide layers is formed from a material selected from the group consisting of aluminum oxide (Figure 20).

	In view of Claim 10, Goyal is relied upon for the reasons given above in addressing Claim 10.  In regards to the limitation, “prior to passivating the at least one oxide layer onto at least one surface of the semiconducting/absorber layer”, the Examiner is treating it as a product by process claim, specifically regarding the phrase "prior to passivating the at least one oxide layer onto at least one surface of the semiconducting/absorber layer".  It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
	Goyal discloses at least one surface of the semiconducting/absorber layer is doped using a dopant (Paragraph 0014) and the dopant can be selected from P, As and Sb (Paragraph 0080).

	In view of Claim 12, Goyal is relied upon for the reasons given above in addressing Claim 10. Goyal discloses that the semiconducting/absorber layer is doped to produce both a front-surface contact and a back-surface contact (See Figure 2 – Single Cell Construction – n-type and p-type semiconductor & Paragraph 0014).

	In view of Claim 13, Goyal is relied upon for the reasons given above in addressing Claim 1.  Goyal discloses a telluride layer disposed beneath the semiconducting/absorber layer (See Figure 2 – Single Cell Construction – n-type and p-type semiconductor & Paragraph 0014 & 0078).

	In view of Claim 14, Goyal is relied upon for the reasons given above in addressing Claim 10.  Goyal teaches the thin-film solar cell comprises a plurality of oxide layers (Figure 20 – Al2O3 can be present between Cells 1-3 & Paragraph 0065).  It’s also noted there are other oxide layers present in the device (Figure 2, multiple buffer layers & Paragraph 0014).

	In view of Claim 16, Goyal is relied upon for the reasons given above in addressing Claim1 4.  Goyal discloses the plurality of oxide layers produce a high-band gap cell, a mid band-gap cell, and a low-band gap cell (Figure 4).


Claims 1 and 8-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gloeckler et al. (US 2019/0296174 A1).

	In view of Claim 1, Gloeckler et al. teaches a thin-film solar cell with improved efficiency (Figure 8), the thin-film solar cell comprising:
a semiconducting/absorber layer (Figure 8, #130 & Paragraph 0061);
at least one p+ layer (Figure 8, #140 & Paragraph 0063);
one or more oxide layers passivated onto at least one surface of the semiconducting/absorber layer (Figure 8 & Paragraph 0059).
In regards to the limitation, “wherein the thin-film solar cell exhibits an efficiency of at least 10%”, Gloeckler et al. discloses the same structure as recited, and therefore it will, inherently, display the recited properties, namely allowing for “an efficiency of at least 10%”.  See MPEP 2112.01 I.

	In view of Claim 8, Gloeckler et al. is relied upon for the reasons given above in addressing Claim 1.  Gloeckler et al. teaches the semiconducting/absorber layer is formed from a material comprising CdTe (Paragraph 0061).

	In view of Claim 9, Gloeckler et al. is relied upon for the reasons given above in addressing Claim 1.  Gloeckler et al. teaches the at least one oxide layer is formed form magnesium zinc oxide (Paragraph 0059).

	In view of Claims 10-11, Gloeckler et al. is relied upon for the reasons given above in addressing Claim 1. In regards to the limitation, “prior to passivating the at least one oxide layer onto at least one surface of the semiconducting/absorber layer”, the Examiner is treating it as a product by process claim, specifically regarding the phrase "prior to passivating the at least one oxide layer onto at least one surface of the semiconducting/absorber layer".  It has been shown that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).
	Gloeckler et al. teaches that the dopant is selected from Cu (Paragraph 0040).

	In view of Claim 12, Gloeckler et al. is relied upon for the reasons given above in addressing Claim 10.  Gloeckler et al. teaches the semiconducting /absorber layer is doped to produce both a front-surface contact and a back-surface contact (Figure 8, #130 & #170 – Paragraph 0040).

	In view of Claim 13, Gloeckler et al. is relied upon for the reasons given above in addressing Claim 1.  Gloeckler et al. teaches a telluride layer disposed beneath the semiconducting/absorber layer (Figure 8, #170 & Paragraph 0084).

	In view of Claims 14-15, Gloeckler et al. is relied upon for the reasons given above in addressing Claim 10. Gloeckler et al. teaches the thin-film solar cell comprises a plurality of oxide layers formed from MgZnO (Figure 8 & Paragraph 0059).

	In view of Claim 16, Gloeckler et al. is relied upon for the reasons given above in addressing Claim 14.  Gloeckler et al. teaches the plurality of oxide layers produce a high band-gap cell, a mid band-gap cell and a low band-gap cell (Paragraph 0042).

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goyal (US 2008/0230779 A1) in view of Yu et al. (US 2014/0284750 A1).

In view of Claim 11, Goyal is relied upon for the reasons given above in addressing Claim 10. Goyal discloses that the semiconducting/absorber layer can be the material CdTe but does not disclose that this material is doped with copper (0014).
Yu et al. teaches that copper that is used as a dopant in CdTe advantageously increases the number of charge carriers available to conduct as a photogenerated current (Paragraph 0056).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use copped as a dopant as disclosed by Yu et al. in Goyal’s CdTe semiconducting/absorber layer for the advantage of increasing the number of charge carriers available to conduct as a photogenerated current.


In view of Claim 15, Goyal is relied upon for the reasons given above in addressing Claim 14.  Goyal does not disclose that at least one of the plurality of oxide layers are formed from MgZnO.
Yu et al. teaches that zinc magnesium oxide present on a TCO layer promotes the electrical function of a TCO or provides an improved surface for subsequent deposition of semiconductor materials (Paragraph 0027).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize MgZnO as disclosed by Yu et al. as one of the plurality of oxide layers that are formed from MgZnO in Goyal’s thin-film solar cell for the advantages of promoting the electrical function of the TCO or provided an improved surface for subsequent deposition of semiconductor materials.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P MALLEY JR. whose telephone number is (571)270-1638.  The examiner can normally be reached on Monday-Friday 8am-430pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P MALLEY JR./Primary Examiner, Art Unit 1726